DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 03/22/2021.
Information Disclosure Statement

To date, no information disclosure statement has been made of record byApplicant. Applicant is invited to submit any and all known pertinent prior art, ifany is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc. 
Drawings
The drawings received 09/17/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 3   are rejected under 35 U.S.C. 103 as being unpatentable over WO2015196331 to Liu (Liu, machine translation).
Regarding claim 1, Liu  discloses  a toggle electrode (claim 1) for an electronic cigarette, the toggle electrode comprising a rotating shaft and a toggle (claim 3) wherein the battery assembly comprises a negative terminal (implicitly) of an input end attached on the rotating shaft and a battery (504, Fig. 5); the rotating shaft is connected to the toggle (703, Fig. 1-7) the toggle is rotatable around the battery to contact or not contact the negative terminal of the battery (para 53, Fig. 8); when the toggle is not in contact with the negative terminal of the battery, the battery is removable for replacement (para 53,91 ) and the toggle is in contact with the negative terminal of the battery for electric conduction.
Liu does not expressly disclose wherein the terminal is soldered to input end. However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. terminal, does not depend on its method of production/attachment, i.e. soldering. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Liu does not expressly discloses wherein the toggle electrode, being disposed on a bottom end of a battery assembly. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose the toggle electrode on the bottom of the electrode assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)). Moreover, since a user can hold the electronic cigarette differently the said electrode can be disposed on the bottom or on the top of the battery assembly vs. ground. 
Regarding the limitation: “the toggle is in contact with the negative terminal of the battery for electric conduction” Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. It would be obvious for one skilled in the art to bring the toggle in contact with terminal in order to achieve electric conduction.   As such, the instantly claimed apparatus is unpatentable over the cited prior art.
Alternatively, even if assume that Liu does not expressly disclose the  terminal  as negative terminal: since the criticality of using the negative terminal in contact with toggle - a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Liu, it would have been obvious top those skilled in the art at the time the invention was made to place the negative terminal of the battery assembly in contact 
Regarding claim 3, Liu discloses a battery assembly (Claim 1, Fig. 5, 8).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015196331 to Liu in view of US 20070133802 to Yuan (Yuan).
Regarding claim 2
Yuan teaches Input device, input method and application of  electronic cipher code lock (Title) wherein the steel ball is supported by spring and installed into corresponding slot into panel body in order to ensure to secure but flexible connection (para 75, Fig. 3).  Therefore, such structural design is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the toggle electrode of Liu  with the bottom cover comprising the spring is disposed in the location slot to support the steel ball; the steel ball is disposed on the spring and fixed in the location slot to position a moving rail of the toggle  , as taught by Yuan, because The  use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious and would improve secure but flexible connection See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Claims  4 and 5 are  rejected under 35 U.S.C. 103 as being unpatentable over  WO2015196331 to Liu  in view of US 20070133802  to Yuan  and further in view US 2018/0013175 to Liu (Lui’75) as evidenced  by KR 2018056599  to Bae (Abstract)
Regarding claim 4, modified Liu discloses the invention as discussed above as applied to claim 3 and incorporated therein. In addition Liu discloses microprocessor for controlling electronic cigarette (claim 5), but does not expressly disclose a control panel and a mirror, wherein the mirror is disposed on an LCD screen of the control panel, and functional information displayed on the LCD screen is refracted into the mirror.
Liu’75 teaches a battery box of an electronic cigarette, comprising a main control unit comprising main display unit mounted on main body (Fig. 5, para 23) providing MPEP 2144.03 (A-E)).
Regarding claim 5, modified Liu in view of Liu’75 discloses the invention as discussed above as applied to claim 4 and incorporated therein, including power button disposed on the control panel. Regarding the limitation: “when in use, continuously pressing the power switch five times to connect or disconnect the battery” Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, modified Liu in view of Liu’75 discloses all structural limitations of the battery assembly , 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.